      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Briton P. Sparkman, Admitted PHV
      Email: bsparkman@chaloslaw.com
      CHALOS & CO, P.C.
      55 Hamilton Avenue
      Oyster Bay, NY 11771

              Attorneys for Plaintiff, Pacific Gulf Shipping Co.


                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      PACIFIC GULF SHIPPING CO.,
                                                           No. 3:18-CV-02076-MO
                           Plaintiff,
                                                           Admiralty
              vs.

      ADAMASTOS SHIPPING & TRADING                         DECLARATION OF BRITON P.
      S.A., VIGOROUS SHIPPING &                            SPARKMAN IN OPOSITOIN TO MOTION
      TRADING S.A., BLUE WALL                              TO VACATE MARITIME RULE B
      SHIPPING LTD., and PHOENIX                           ATTACHMENT
      SHIPPING & TRADING S.A.

                           Defendants.



              I, Briton P. Sparkman, declare as follows:

              1.       I am over the age of 21 years, have personal knowledge of the facts below, and

     declare that the following facts are true and correct under penalty of perjury under the laws of the
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    PLAINTIFF PACIFIC GULF SHIPPING CO.’S                                            Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
            OPPOSITION TO DEFENDANT’S MOTION TO                                            Portland, OR 97204
                                                                                         Telephone: 503.222.9981
            VACATE                                                                          Fax: 503.796.2900

     PDX\132837\238641\DBO\22553030.1
     United States of America pursuant to 28 U.S.C. § 1746.

            2.     I am legal counsel representing Plaintiff PACIFIC GULF SHIPPING CO. in the

     above captioned matter.

            3.     Attached hereto as Exhibit 1 is a true and correct copy of the Ship-2-Shore article

     titled “The Brothers Who are Building up a shipping Blue Wall, vessel by vessel.”, published May

     26, 2014.

            4.     Attached hereto as Exhibit 2 is the April 6, 2011 Hearing Transcript from the case

     OS Shipping Co. v. Global Mar. Trust(s) Private Ltd., 11-cv-377-BR before District Judge Brown.

            5.     Attached hereto as Exhibit 3 is the April 7, 2011 Hearing Transcript from the case

     OS Shipping Co. v. Global Mar. Trust(s) Private Ltd., 11-cv-377-BR before District Judge Brown.

            6.     Attached hereto as Exhibit 4 is the March 16, 2018 Hearing Transcript from the

     case Swaidan Trading Co., LLC, v. M/V DONUSA, in rem, et al., 3:18-cv-0398-HZ before District

     Judge Hernandez.

            7.     Attached hereto as Exhibit 5 is the March 30, 2018 Hearing Transcript from the

     case Swaidan Trading Co., LLC, v. M/V DONUSA, in rem, et al., 3:18-cv-0398-HZ before District

     Judge Hernandez.

            PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF PERJURY

     THAT THE FOREGOING IS TRUE AND CORRECT

            Signed and dated on December 11, 2018.


                                                        s/Briton P. Sparkman
                                                        Briton P. Sparkman




                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   DECLARATION OF BRITON P. SPARKMAN                                               Attorneys at Law
                                                                                     1211 SW 5th Ave., Suite 1900
                                                                                         Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
